DETAILED ACTION
The applicant’s amendment filed on August 09, 2021 has been entered.

Election/Restrictions

Claims 14-15, 17, and 19 are allowable. The restriction requirement of species , as set forth in the Office action mailed on 03/16/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups is not withdrawn.  Claims 1-13 withdrawn from consideration and cancel because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Lynn O’Sullivan on 10/04/2021.

The application has been amended as follows:
Referring to claim 14, Replace “detected” by “disposed” in the last paragraph of claim 14; and amend “a surface at an edge” as “a surface of an edge” in the last paragraph of claim 14.

Referring to claims 1-13, cancel claims 1-13

Referring to Specification, amend specification as shown in the attachment.
Referring to Drawings, add drawings includes new sheets of Fig. 11 to Fig. 12 as shown in the attachment.

Allowable Subject Matter
Claims 14-15, 17, and 19 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on August 09, 2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 14-15, 17, and 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 14; the limitations “a second conductive layer only disposed on the first conductive layer located on the inner wall of the through hole, wherein a total thickness combining a thickness of the first conductive laver and a thickness of the second conductive layer on the inner wall of the through hole is greater than a thickness of the first conductive laver on the surface of the substrate; a portion of the first conductive layer and the second conductive layer are disposed between the inner wall of the through hole and the plug-hole column, wherein a sputtering material is disposed only between the portion of the first conductive layer on a surface of an edge of the inner wall of the through hole and the second conductive layer, wherein the sputtering material is different from the material of the first conductive layer and the second conductive layer.” in combination with all other claimed limitation of base claim 14 has not been disclosed by prior art of record, taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH H PAGHADAL/Examiner, Art Unit 2847